Citation Nr: 9924364	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  95-24 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

The propriety of the initial 50 percent evaluation of the 
veteran's service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
December 1952, including service in the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which implemented a November 1994 
decision of the Hearing Officer granting service connection 
for PTSD and assigned a 10 percent evaluation, effective 
February 21, 1992.  When this matter was previously before 
the Board in March 1998, it was remanded for further 
development and adjudication.  Thereafter, in an October 1998 
rating decision, the RO increased the evaluation of the 
veteran's PTSD to 50 percent, effective February 21, 1992.

Because the veteran has disagreed with the initial rating 
assigned, the Board has recharacterized the issue as 
involving the propriety of the assignment of the initial 
evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In August 1997, the veteran, his spouse and his 
representative appeared at a hearing before the undersigned 
Board Member sitting at the RO.

In a letter of November 1998 the veteran raised other issues, 
which require appropriate consideration by the RO, insofar as 
they have not been developed for appellate review, including 
entitlement to a total rating on either a schedular or 
unemployability basis since 1975 primarily due to his 
psychiatric disorder.  The veteran also raised assertions 
that he has a hearing loss due to service, scarring of the 
upper extremities caused by scratching attributable to his 
service-connected psychiatric disorder, and multiple joint 
and extremity injuries he attributes to falling out of bed 
while having combat nightmares.    



REMAND

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  A finding of a well-grounded claim 
invokes VA's duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  

As the Board noted in the March 1998 remand, VA amended the 
rating criteria for psychiatric disorders, effective November 
7, 1996.  In addition, the Board explained that when 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to a decision on his claim under the criteria that 
are most favorable to him.  Because the Board observed that, 
subsequent to the effective date of the new regulation, the 
RO had evaluated the veteran's claim under the revised 
criteria only, the Board remanded the matter for 
consideration of the former criteria.  A review of the claims 
folder reveals, however, that, to date, the RO has not 
considered the claim under the former criteria subsequent to 
the effective date of the regulation change.  Accordingly, 
this matter must be remanded, even though such action will, 
regrettably, further delay a decision in this appeal.  As 
recently held by the United States Court of Appeals for  
Veterans Claims, 

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of 
Stegall, the Board must remand this claim for compliance of 
the directives contained in the August 1997 remand.

In addition, a review of the record reveals that the veteran 
was afforded a VA psychiatric examination in January 1997.  
At the outset of the report, the examiner stated that he had 
the opportunity to review the veteran's claims folder prior 
to the preparation of his report, but had not had access to 
the veteran's inpatient treatment records at the Highland 
Drive or Oakland VA facilities.  The examiner noted that it 
could not be determined whether the veteran had been admitted 
for treatment of symptoms of PTSD or those associated with a 
"more general existing and long-lasting major depressive 
disorder."  In addition, he reported that the veteran 
suffered from two separate psychiatric disorders, i.e., PTSD, 
moderate in intensity, and major depressive disorder, 
moderate to severe.  Also diagnosed was passive-dependent 
personality disorder with obsessive compulsive features.  
Further, the examiner opined that, although the veteran was 
"permanently and totally disabled from any type of gainful 
employment" as a consequence of the aggregate impact of the 
disorders, he assigned a Global Assessment of Functioning 
(GAF) Scale score of 75 for the PTSD alone.  (It appears that 
this examination was conducted by a physician.)

The veteran was again examined by VA in August 1998.  In the 
examination report, the psychologist stated that she had 
reviewed the veteran's medical records.  In addition, she too 
diagnosed the veteran as having PTSD, moderate, and major 
depressive disorder, moderate to severe, as well as dependent 
personality.  Significantly, however, the examiner indicated 
that the symptomatology attributable to the PTSD could not be 
disassociated from that associated with his major depressive 
disorder.  Further, she assigned an overall GAF score of 40.

Thus, the Board is presented with conflicting examination 
reports with respect to whether the psychiatric 
symptomatology and impairment attributable solely to the 
veteran's PTSD can be distinguished from that due to his 
nonservice-connected major depressive disorder.  Under these 
circumstances, further medical evaluation of the veteran is 
required to clarify the severity of his PTSD before a 
decision concerning his appeal can be made.

Accordingly, the claim is REMANDED for the following actions:

1.  The RO should obtain any and all VA 
treatment records, physicians' notes, 
etc., from the mental health clinic at 
the VA Medical Center in Pittsburgh, 
Pennsylvania, (or other VA facility) from 
April 1998 to the present, as well as the 
inpatient VA hospital summaries at 
Highland Park or Oakland, to which the VA 
examiner made reference in January 1997.  
In the event that he is being treated by 
any other medical care provider for 
psychiatric illness, those records also 
should be made a part of the claims 
folder.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination, 
to be conducted by a board of two 
psychiatrists, to determine the current 
severity of his service-connected PTSD.  
It is imperative that the physicians who 
are designated to examine the veteran 
review the evidence in his claims folder, 
including a complete copy of this REMAND.  
The examination report should reflect 
consideration of the veteran's documented 
relevant medical history.  All 
appropriate studies, including mental 
status testing, should be conducted, and 
all findings should be reported in 
detail.  The physicians should diagnose 
all psychiatric disabilities found to be 
present.  In addition, it is specifically 
requested that the physicians identify 
the symptomatology attributable to the 
veteran's PTSD, and if possible, 
distinguish those symptoms from the 
effects of any other diagnosed 
psychiatric disorder.  Further, each 
examiner should provide a multi-axial 
assessment, including assignment of a GAF 
score.  In addition, each examiner should 
provide an opinion regarding the degree 
of disability attributable to each 
psychiatric disorder diagnosed.  In doing 
so, the examiners should specifically 
state whether the symptomatology 
attributable to the disorders can be 
distinguished.  The examiners should also 
offer an opinion concerning the impact of 
the veteran's service-connected PTSD on 
his ability to obtain or retain 
employment.  All examination findings and 
the complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  In doing so, the RO should consider 
the former criteria for rating the 
veteran's PTSD during the entire 
appellate period, i.e., from February 21, 
1992 to the present, as well as the 
revised criteria, from their effective 
date, i.e., November 7, 1996.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO should also consider 
whether staged ratings are appropriate in 
light of the recent decision of decision 
in Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999).  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.  In the event that the 
determination remains adverse to the 
veteran, both and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded a reasonable time to reply 
thereto.  No action is required of the 
veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


